UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF Commission File Number0-29711 Subjex Corporation (Exact name of issuer in its charter) Minnesota 41-1596056 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3245 Hennepin Ave S Suite 1, Minneapolis MN 55408 (Address of Principal Executive Offices) (Zip Code) 612-827-2203 (Issuer’s telephone number) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, no par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.£ Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter periods that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES T NO £ Check if there is nodisclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-QSB or any amendment to this Form 10-QSB.£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T Traditional Small Business Disclosure Format: Yes £ No T The issuer’s revenues for the fiscal quarter ended March 31, 2008 were$0.00. The aggregate market value of the common stock of the issuer held by non-affiliates of the issuer on May 1, 2008 based on the closing price of the common stock as reported on the OTC Bulletin Board on such date was $1,803,148. As of May 1, 2008 there were 90,157,389 outstanding shares of common stock, no par value. SUBJEX CORPORATION INDEX Page Number PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Balance Sheets as of March 31, 2008 (unaudited)and December 31, 2007 (audited) 3 Statements of Operations for the Three Months Ended March 31, 2008 and March 31, 2007 (unaudited) 4 Statements of Cash Flows for the Three Months Ended March 31, 2008 and March 31, 2007 (unaudited) 5 Notes to the Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3. CONTROLS AND PROCEDURES 10 PART II – OTHER INFORMATION 11 ITEM 1. LEGAL PROCEEDINGS 11 ITEM 2. CHANGE IN SECURITIES AND USE OF PROCEEDS 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 ITEM 5. OTHER INFORMATION 11 ITEM 6.EXHIBITS AND REPORTS ON FORM 8-K 11 CERTIFICATION PURSUANT TO SECTION 06 OF THE SARBANES-OXLEY ACT OF 2002 11 CERTIFICATIONS 12 SIGNATURES References to the “Company,” the “Registrant,” “we”, “us” or “our” in this Quarterly Report on Form 10-QSB refer to Subjex Corporation., unless the context indicates otherwise. 2 Index SUBJEX CORPORATION BALANCE SHEETS March31, December,31 2008 2007 (Unaudited) (Audited) ASSETS Current Assets: Cash $ 3 $ 15,217 Accounts receivable 1,517 1,517 Prepaid expenses 28,125 37,500 Total current assets 29,645 54,234 Property and Equipment, net 2,405 5,017 Other Assets, net 7,211 3,611 Total assets $ 39,261 $ 62,862 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Short-term notes payable 25,207 27,177 Subordinated convertible notes payable 23,000 23,000 Accounts payable 171,312 160,632 Accrued expenses: Accrued expenses-related party 21,653 31,006 Payroll and payroll taxes 25,942 13,383 Interest 23,618 23,052 Accrued expenses 4,415 3,633 Total current liabilities 295,147 281,883 Long-term debt: Long-term debt, less current portion - - Total liabilities 295,147 281,883 Stockholders' deficit: Common stock, no par or stated value;100,000,000 shares authorized: 88,357,389 and 85,434,166 shares issued and outstanding at March 31, 2008 and December 31, 2007, respectively 6,504,908 6,462,408 Subscription received 10,000 Accumulated deficit (6,760,794 ) (6,691,429 ) Stockholders' deficit (255,886 ) (219,021 ) Total liabilities and stockholders’ deficit $ 39,261 $ 62,862 The accompanying notes are an integral part of these financial statements. 3 Index SUBJEX CORPORTION STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March31, 2008 2007 Revenues $ - $ 40,374 Expenses: Selling, general and administrative 67,885 218,454 Total operating expense 67,885 218,454 Operating loss (67,885 ) (178,080 ) Other income (expense) Interest expense (1,480 ) - Net loss $ (69,365 ) $ (178,080 ) Net loss per basic and diluted common share $ (0.001 ) $ (0.001 ) Weighted average common shares outstanding - basic and diluted 85,434,166 68,394,711 The accompanying notes are an integral part of these financial statements. 4 Index SUBJEX CORPORTION STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March31, 2008 2007 Cash flow from operating activities: Net loss $ (69,365 ) $ (178,080 ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation and amortization 2,612 2,769 Non cash common stock issued for consulting services 2,500 77,250 Non cash common stock issued for refund of previous year revenue - 82,000 Non cash common stock issued to settle other liability 5,000 20,000 Changes in operating assets and liabilities: Accounts receivable - (29,312 ) Prepaid expenses 9,375 (57,230 ) Accounts payable 10,679 6,517 Payroll and payroll taxes 12,559 (11,068 ) Refunds Payable - (82,000 ) Accrued expenses 782 - Accrued interest 567 - Accrued expenses-related party (9,353 ) - Net cash used in operating activities (34,644 ) (169,154 ) Cash flow from investing activities: Purchase of property and equipment - (16,083 ) Net cash used in investing activities - (16,083 ) Cash flow from financing activities: Proceeds from issuance of capital stock 25,000 175,000 Proceeds from stock subscriptions (10,000 ) - Issuance of notes rceivable 6,400 - Other liability (1,970 ) (26,000 ) Net cash provided by financing activities 19,430 149,000 Decrease in cash (15,214 ) (36,237 ) Cash at beginning of period 15,217 96,835 Cash at end of period $ 3 $ 60,598 The accompanying notes are an integral part of these financial statements. 5 Index Notes to the Financial Statements (unaudited) Note 1.Basis of Presentation The accompanying unaudited condensed financial statements of Subjex Corporation (the Company) have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Item 310(b) of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. All adjustments which, in the opinion of management, are considered necessary for a fair presentation of the results of operations for the periods shown are of a normal recurring nature and have been reflected in the unaudited condensed financial statements. There are no additional material subsequent events or material contingencies that require disclosure. The results of operations for the periods presented are not necessarily indicative of the results expected for the full fiscal year or for any future period. The information included in these unaudited condensed financial statements should be read in conjunction with Management’s Discussion and Analysiscontained in this reportand with the financial statements and accompanying notes included in the Annual Report on Form 10-KSB for the year ended December 31, 2007. Note 2.
